In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-22-00039-CV


                             ERICK LAWSON, APPELLANT

                                            V.

        VICTORIA RODRIGUEZ AND CONCEPCION PORTILLO, APPELLEES

                              On Appeal from the County Court
                                    Lamb County, Texas
              Trial Court No. CC-3420, Honorable James M. DeLoach, Presiding

                                     March 23, 2022
                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Erick Lawson, appearing pro se, appeals from the trial court’s order

granting appellees’ motion for summary judgment and dismissing Lawson’s claims. We

dismiss the untimely appeal for want of jurisdiction.

       The trial court signed the summary judgment order on November 10, 2021. No

motion for new trial or motion to modify the judgment was filed, as certified by the trial

court clerk. Accordingly, Lawson’s notice of appeal was due on December 10, 2021,
which was thirty days after the judgment was signed. See TEX. R. APP. P. 26.1(a).

Lawson filed it on February 7, 2022, however.

       A timely notice of appeal is essential to invoking an appellate court’s jurisdiction.

See TEX. R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex.

1997). By letter of February 9, 2022, we notified Lawson that his notice of appeal

appeared untimely and directed him to file a response showing grounds for continuing the

appeal or it would be dismissed for want of jurisdiction.

       In response, Lawson claimed that he timely filed a motion for new trial on

December 5, 2021, “Plaintiff’s Motion in Objection to Court Order and Request for New

Trial.” However, the copy of the motion provided by Lawson lacks any indicia suggesting

the original actually was filed with or sent to the trial court clerk for filing. It contains no

file-mark. Nor is the motion’s “Unsworn Declaration,” declaring under penalty of perjury

that the instrument is true and correct, signed. The certificate of service also is incomplete

and unsigned. Lawson also failed to accompany the purported motion with any evidence

indicating it was mailed or given to authorities at the Civil Commitment Center where he

resides for filing. Thus, we cannot say that Lawson illustrated that a timely motion for

new trial was filed which extended the deadline by which to file a notice of appeal.

       For these reasons, we dismiss Lawson’s untimely appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).

                                                           Per Curiam




                                               2